Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Crystal J. Roach appeals the district court’s order granting summary judgment in favor of the Defendants in this civil action alleging violation of the Truth in Lending Act, 15 U.S.C. § 1601 (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Roach v. Option One Mortgage Corp., 598 F.Supp.2d 741 (E.D.Va.2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.